Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
Claims 1-39 have been canceled and claims 44, 45, 52, and 54-59 have been withdrawn. Claims 40-43, 46-51, 53, and 60 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s arguments and affidavit filed on 03/22/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Upon reconsideration the 35 U.S.C. 103(a) rejections of claims 40, 41, 47-51, and 53 over Ridden et al. (WO 2015/044669 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), of claims 42, 43, and 46 over Ridden et al. (WO 2015/044669 A1), Lichtenberg et al. (US 2005/0089496 A1), Nielsen et al. (US 2013/0177518 A1), and Kousha et al. (Pulmonary aspergillosis: a clinical review: https://err.ersjournals.com/content/errev/20/121/156.full.pdf), and of claim 60 over Ridden et al. (WO 2015/044669 A1), Lichtenberg et al. (US 2005/0089496 A1), Nielsen et al. (US 2013/0177518 A1), and Srinivasan et al. (Overcoming antifungal resistance, Drug Discov Today Technol. 2014 March) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

Rejections maintained
The following rejections of the claims are maintained for reasons of record and the following. 
Claim Objections
Claim 60 is objected to because of the following informalities: claim 60 is a dependent claim of claim 40 which is a method claim while claim 60 recites “The composition” which is directed to a composition claim. Appropriate correction is required.

There is no argument with regard to the instant objection.

New ground of rejections
The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 40, 41, 47-51, and 53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1) in view of Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1).
Ridden et al. teach a method of treating a fungal (including Aspergillus) infection including skin infection, lung, etc., comprising local topical application of a composition comprising polymer of polyhexamethylene biguanide such as PHMG and an antifungal agent including ketoconazole (active against aspergillosis) (abstract, page 3, line 4-7, line 16-21, page 4, line 9-11, page 10, line 16 and 20, page 11, line 8-12 and line 24 through page 12, line 10, page 31, line 14-18, and table A and B). 
Ridden et al. do not teach a mixture of PHMG and an alkyl and/or dialkyl oxyethylene methyl ammonium salt such as N,N-didecyl-N-methyl-poly(oxyethyl) ammonium propionate in claims 48 and 49.
This deficiency is cured by Cabrera who teaches a wide spectrum disinfecting and antiseptic composition for use in the fields of human medicine comprising didecyl-methyl-polyoxy-ethyl-ammonium propionate (abstract and paragraph 27-31); Lichtenberg et al. who teach didecylmethyl poly(oxyethyl) ammonium propionate (Bardap 26) being effective disinfectant for Aspergillus (entire reference, especially abstract, paragraph 17, 18, 26, and 49, and claims 25 and 26) and Nielsen et al. who teach both PHMG and Bardap-26 being equivalent biocidal compounds and having synergistic effect (paragraph 23-25).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the method taught in Ridden et al. and add Bardap-26 taught by Cabrera, Lichtenberg et al., and Nielsen et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose based on Ridden et al., Cabrera, Lichtenberg et al., Nielsen et al.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose, especially with the advantage of synergistic effect. See MPEP 2144.06	
	
Claims 42, 43, and 46 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1), Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), as applied to claims 40, 41, 47-51, and 53, and further in view of Kousha et al. (Pulmonary aspergillosis: a clinical review: https://err.ersjournals.com/content/errev/20/121/156.full.pdf).
The teachings of Ridden et al. are discussed above and applied in the same manner.
Ridden et al. do not specify the aspergillosis being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency.
This deficiency is cured by Kousha et al. who teach aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency (entire reference, especially abstract and figure 1).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Ridden et al. and Kousha et al. to specify the aspergillosis in the method taught by Ridden et al. being invasive pulmonary aspergillosis and being acute invasive aspergillosis of human or animal having an immunodeficiency. Aspergillosis including invasive pulmonary aspergillosis occurs primarily in patients with severe immunodeficiency was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been known in the prior art. 

Claim 60 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ridden et al. (WO 2015/044669 A1), Cabrera (US 2003/0099717 A1), Lichtenberg et al. (US 2005/0089496 A1), and Nielsen et al. (US 2013/0177518 A1), as applied to claims 40, 41, 47-51, and 53, and further in view of Srinivasan et al. (Overcoming antifungal resistance, Drug Discov Today Technol. 2014 March).
The teachings of Ridden et al. are discussed above and applied in the same manner.
Ridden et al. do not specify the fungal infection being caused by an azole resistant fungal.
This deficiency is cured by Srinivasan et al. who teach there is azole antifungal resistance fungus (entire reference, especially table 1 on page 12).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Ridden et al. to specify the fungus t be treated in the method taught by Ridden et al. being azole antifungal resistance fungus. Fungus develops azole antifungal resistance was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose.

Response to Applicants’ arguments:
Applicant’s arguments, filed on 03/22/2022, have been fully considered but they are moot in view of new ground of rejections. However, the examiner would like to address the following arguments based on the affidavits to the extend they pertain to the new ground of rejections in the response to applicants’ 37 CFR 1.132 declaration below. Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
  
  Response to applicants’ 37 CFR 1.132 declaration:
The affidavit under 37 CFR 1.132 filed 03/22/2022 is insufficient to overcome the rejection of pending claims because: 
Applicants argue that according to EPA Bardpa-26 is for wood preservative and having acute toxicity for oral ingestion and causing sever skin burns and eye damage and a medical practitioner would not use Bardpa-26 in any composition for administration to a human and bleach not being FDA approved as medical treatment based on Dr. Bryan Dr. Birx. and Dr. Fauci.
However, this argument is not deemed persuasive.
First of all, EPA’s approval for Bardpa-26 being a wood preservative does not preclude it from being a pharmaceutical active.
Secondly, with regard to Bardpa-26causing sever skin burns and eye damage, since the label is for Bardap-326, it is reasonable to assume the warning is for Bardap-26 alone, not Bardap-26 in a pharmaceutical composition at an antimicrobial concentration.
Thirdly, Bardpa-26 is not a bleach. Non-human surface disinfectant and disinfectant for human are not mutually exclusive, rather, overlapping. As stated in the rejection above, Bardpa-26 is recognized as a human medicine according to the state of art and this is the reason that the instant claims are not rejected under 112(a) as not being enabled for the claimed method of treating human with the combination of polymeric biguanide and alkyl oxyethylene methyl ammonium salt, the very active applicants are alleging not being suitable for administration to human.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612